Citation Nr: 0722841	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-16 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel




INTRODUCTION

The veteran had active service from March 1961 to March 1970, 
with unverified reserve component service prior to his active 
service. 

The matters before the Board of Veterans' Appeals (BVA or 
Board) come from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  A December 2003 
rating decision granting service connection at a 30 percent 
disability rating and an August 2004 rating decision denying 
service connection for secondary sleep apnea have been 
properly appealed to the Board.

The Board notes that during the pendency of the veteran's 
appeal, the RO granted an increased evaluation for the 
service-connected post-traumatic stress disorder (PTSD) from 
30 percent to 70 percent.  The United States Court of Appeals 
for Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue 
remains in appellate status.


FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder has been 
manifested by such symptoms as insomnia and Global Assessment 
of Functioning scores ranging from 50 to 65, but has not been 
manifested as total occupational and social impairment.

2.  The veteran's sleep apnea was not manifested during his 
active service and the medical evidence of record does not 
relate the diagnosed obstructive sleep apnea to his service-
connected PTSD.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 70 percent for post-traumatic stress disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.125, 4.126, 4.129, 4.130, Diagnostic Code 9411 
(2006).

2.  The criteria for service connection for sleep apnea have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify for Service Connection

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Regarding the duty to notify, proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Additionally, 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a "service 
connection" claim, to include the degree and effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  As such, proper notice should apprise the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Furthermore, VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the veteran's April 2004 claim for service 
connection for sleep apnea, VA satisfied its duty to notify 
by means of the April 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Such letter did not inform the veteran of the laws 
pertaining to disability ratings or effective dates.  
However, because the instant decision denies the veteran's 
claim, no rating or effective date will be assigned.  As 
such, there is no prejudice to the veteran.  The letter 
containing the appropriate VCAA notice was issued prior to 
the August 2004 unfavorable AOJ decision which is the basis 
of this appeal.  Therefore the notice is timely and satisfied 
the timing requirements of Pelegrini, as well as the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  

Duty to Notify for Increased Rating

Additionally, Congress has established an adjudicatory scheme 
to assist and advise claimants throughout the claims process 
on how to receive the maximum benefit available.  See 
38 U.S.C.A. §§ 5103(a), 5103A, 5104, 7105(d)(1).  The PTSD 
issue on appeal stems from an initial rating assignment.  In 
this regard, the Court recently held that "the statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006); see Dunlap v. Nicholson, 21 Vet App 112 
(2007).  In this case, the veteran's claim was granted, and a 
disability rating and effective date assigned, in a January 
2004 decision of the RO.  VA's duty to notify under 
38 U.S.C.A. § 5103(a) is discharged.  Id.  

To the extent that VA had a duty to advise the appellant of 
what was necessary to obtain the maximum benefit allowed by 
the evidence and the law, a September 2003 letter from the 
agency of original jurisdiction (AOJ) notified the appellant 
of the information and evidence needed to achieve a schedular 
rating above the evaluation assigned.  The May 2005 SOC 
included a list of the evidence considered and the reasons 
and bases for the decision.  The SOC discussed the pertinent 
law on increased evaluations and the criteria to establish a 
higher evaluation for the veteran's disability.  Therefore, 
the notice given to the veteran satisfies the requirements 
regarding any remaining duty to notify.  38 U.S.C.A. 
§ 5104(b), 7105(d)(1); 38 C.F.R. §§ 3.103(b), 19.29; see 
Dunlap, supra.  

Duty to Assist

With regard to the duty to assist, the Board finds that VA 
has done everything required to assist the veteran with 
respect to both his claims for benefits.  The claims file 
contains the veteran's service medical records.  Also 
associated with the claims folder are reports of VA and 
private post-service treatments and examinations.  
Additionally, the claims file contains lay statements and the 
veteran's own statements in support of his claim.  The Board 
has carefully reviewed such statements and concludes that 
there is no indication of further evidence not already of 
record.  The veteran has received a VA examination in 
connection with his increased rating claim.  The Board has 
also perused the medical records for references to additional 
treatment reports and has determined that there is no 
outstanding evidence with respect to the veteran's claims.  
Therefore, all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with VA's obligations.  
38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), 3.326(a), and 
19.29; see Dingess at 491, 493, 500-501.  

According to 38 C.F.R. § 3.159(c), if the veteran establishes 
a current diagnosed disability that may be associated with 
the established event, injury, or disease in service or with 
another service-connected disability, he is entitled to a VA 
examination.  Here, the veteran is diagnosed with sleep 
apnea, but has not shown continuity of that disorder since 
service, or medical evidence or opinion supporting his 
contention that his sleep apnea is due to his PTSD, nor does 
the report of the veteran's PTSD examination suggest that a 
relationship between the veteran's PTSD and the diagnosis of 
sleep apnea is possible.  The veteran has not alleged that 
any medical provider has advised him that his sleep apnea 
might be due to or aggravated by his PTSD.  Therefore, the 
veteran is not entitled to a VA examination to determine 
whether his sleep apnea is correlated to his active service 
or to his service-connected PTSD, since such an examination 
is not necessary to decide the claim.  38 U.S.C.A. 
§ 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

As is demonstrated above, all duties to notify and assist 
have been met and the appellant is not prejudiced by the 
Board deciding this claim.

Claim for Increased Evaluation for PTSD

The Board notes that an appeal from the initial assignment of 
a disability rating, such as this case, requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board has reviewed all 
of the evidence in the veteran's claims file.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, extensive evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim. 

The veteran submitted a claim for service connection for PTSD 
in August 2003.  A 70 percent evaluation for PTSD has been 
assigned, effective July 30, 2003.  He claims entitlement to 
a higher disability rating.  The next higher rating in excess 
of 70 percent is a 100 percent (total) disability evaluation.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The veteran's 
PTSD is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411.  That diagnostic code provides that PTSD is evaluated 
under the general rating formula for mental disorders 
(general rating formula).

In order to be entitled to the next-higher rating for PTSD, a 
100 percent evaluation, the evidence must demonstrate total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

The veteran does not demonstrate total social impairment.  In 
fact, the veteran stated that he had a "bunch of friends."  
The examiner who conducted the veteran's latest VA 
examination, in March 2005, stated that PTSD had a moderate 
to severe negative impact on the veteran's social 
relationships.  

The same examination noted that the veteran arrived to the 
examination cleanly and casually dressed.  The veteran was 
also found to be alert, lucid, cooperative and able to 
comment on abstract thoughts, thus without gross impairment 
of thoughts, communication or behavior.  Additionally, the 
November 2004 VA examination noted that the veteran is 
properly oriented as to time and place and can maintain his 
hygiene and daily living activities.  The evidence of record 
does not disclose extensive memory loss, any delusions or 
persistent hallucinations.  The veteran first complained of 
an auditory hallucinations at his March 2005 VA examination.  
However, there is no indication that such hallucinations are 
persistent. 

Additionally, the Board has also relied on the veteran's 
Global Assessment of Functioning (GAF) scores assigned at his 
VA treatments and examinations.  The GAF score is based on a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).  VA has adopted DSM-IV.  38 C.F.R. §§ 4.125, 4.130.  

A GAF score of 61 to 70 suggests some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF score of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 signifies 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job.  DSM-IV.  

The veteran's scores during the pendancy of this claim have 
ranged from 50, assigned at the time of the March 2005 VA 
examination, to 60, assigned at the time of the December 2003 
VA examination, to 65, assigned at the time of several VA 
outpatient treatment evaluations.  At the time of the 
examination, the veteran reported that he was working part-
time, 20 to 26 hours per week at Wal-Mart, a job he has held 
since 2003, when he retired from driving a truck.  This 
information establishes that the veteran does not have total 
industrial impairment.  Even at his lowest GAF score of 50, 
when there is an indication that the veteran may have 
moderate to serious impairment in social functioning, the 
examiner noted that industrial impairment was moderate.  The 
examiner did not find that the veteran had total occupational 
or social impairment.

Based on the above, the veteran's symptoms have not caused 
total occupational and social impairment such as to warrant 
the next-higher 100 percent evaluation under the general 
rating formula.  In conclusion, the evidence reveals that the 
veteran's PTSD is manifested by symptoms consistent with the 
currently assigned rating under Diagnostic Code 9411.  There 
is no basis for assignment of an increased evaluation.  In 
reaching these conclusions, the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, consideration of assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321 is 
not warranted.

Claim for Service Connection for Sleep Apnea

The veteran contends that he is entitled to service 
connection for sleep apnea, either on a direct basis, that 
is, as incurred due to his military service, or as secondary 
to his service-connected PTSD.  According to the law, service 
connection is warranted if it is shown that a veteran has a 
disability resulting from an injury incurred or a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Service connection may also be granted for a disease which is 
defined by statute or regulation as chronic and which is 
manifested within a specified period following a veteran's 
service separation.  38 U.S.C.A. § 1101.  However, sleep 
apnea is not defined as chronic for purposes of veterans' 
benefits, and no presumption of service connection is 
applicable.

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The medical evidence, including the report of a private sleep 
disorders examination, conducted in December 2003 and 
received in April 2004, establishes that a diagnosis of 
obstructive sleep apnea has been assigned.  Thus, the veteran 
meets one of the three criteria for service connection.  

However, the service medical records disclose no medical 
evidence that the veteran manifested any sleep disorder in 
service, nor does he so contend.  The veteran's January 1970 
separation examination discloses that all systems evaluated 
were found normal on physical examination, and the medical 
history form completed by the veteran and the separation 
medical history noted by the examiner are devoid of any 
discussion or notation of sleep disturbance.  

The record before the Board does not include any private or 
VA clinical records for the period from the time of the 
veteran's service separation in 1970 until 1997.  Private 
clinical records dated from June 1997 through December 2000 
include no notation that sleep apnea had yet been diagnosed.  
The veteran does not contend that sleep apnea was manifested 
during this period, when more than 30 years elapsed following 
his service separation.

The December 2003 report which establishes that a diagnosis 
of obstructive sleep apnea had been assigned notes evaluation 
for that disorder, but does not address the etiology of the 
disorder.  

There is no evidence of sleep apnea symptoms during active 
service or at any time post-service prior to references to 
insomnia in 2003.  As the service medical records are absent 
any complaints or treatment for sleep apnea, or seemingly 
related symptoms and as the competent evidence does not 
otherwise establish that current sleep apnea is causally 
related to active duty, direct service connection is not 
applicable.  Indeed, while the veteran asserted that he is 
currently suffering from sleep apnea, he did not identify a 
relationship to any incidents in active service.

The veteran also contends that his sleep apnea is secondary 
to his service-connected PTSD.  In this regard, service 
connection may be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  In order to show secondary service connection, 
there must be (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
evidence establishing a nexus between the service-connected 
disability and the claimed disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. 38 C.F.R. § 3.310(a).

As noted above, a private sleep examination, received in 
April 2004, establishes a current sleep apnea disability, 
thus meeting the first requirement for an award of service 
connection.  The Board also confirms that the veteran has 
service-connected disabilities, specifically PTSD, thus 
meeting the second requirement.  However, the evidence does 
not demonstrate that the veteran's current sleep apnea is 
proximately due to or the result of his PTSD.  Indeed, the 
private examiner addressing sleep apnea did not indicate any 
correlation.  

The examiner who conducted evaluation of the veteran's PTSD 
in March 2005 noted that the veteran had some difficulties 
with sleep, and discussed the veteran's use of medications, 
including Restoril, Seroquel, and Trazodone, to assist with 
sleep.  The examiner noted the veteran's description of 
difficulty getting to sleep and his difficulties staying 
asleep, as well as noting the current medical diagnosis of 
sleep apnea and use of a CPAP (continuous positive airway 
pressure).  However, while the examiner stated that the 
veteran's difficulties sleeping were related to his diagnosed 
psychiatric disorders, the examiner did not state that the 
veteran's sleep apnea was related to the psychiatric 
disorders.  Thus, the medical provider distinguished between 
the veteran's sleep difficulties and his sleep apnea.

The veteran has expressed his belief that his sleep apnea has 
resulted from his service-connected PTSD.  However, he has 
not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

The threshold for finding a link between current disability 
and service or a service-connected disability, so as to 
require VA examination or medical opinion addressing 
etiologic relationship in this case, is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).  There is, however, no competent 
evidence relating current sleep apnea to service.  The 
veteran has not reported a continuity of symptomatology.  The 
clinical records contain no findings of sleep apnea for more 
than 30 years following the veteran's service separation, and 
no competent medical professional has linked current sleep 
apnea to the veteran's service or a service-connected 
disability.  The veteran has not stated that any medical 
professional has advised him that such a relationship is 
possible, so no additional evidence which might support the 
veteran's contention is available.  The requirement that 
there be evidence of a link between current disability and 
service is not satisfied, and no VA examination to further 
address this claim is required.  

In conclusion, no medical evidence supports the veteran's 
contention that sleep apnea is related in any way to his 
service-connected PTSD.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  The claim must be denied.


ORDER

An initial rating in excess of 70 percent for PTSD is denied.

Service connection for sleep apnea, claimed as secondary to 
the veteran's service-connected PTSD, is denied.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


